Case 1:19-cv-00578-JMS-RT Document 5 Filed 10/24/19 Page 1 of 1                                PageID #: 29

                                                                                                 FILED IN THE
                                                                                        UNITED STATES DISTRICT COURT
                                       CV 19-00578 JMS-RT                                    DISTRICT OF HAWAII
                                                                                                   Oct 24, 2019
                                                                                          At   12 oclock and 30 min pm J.O.



[U ]    ORDER SETTING RULE 16 SCHEDULING CONFERENCE

[]      ORDER SETTING STATUS CONFERENCE

        for Monday, December 23, 2019 at 9:00 a.m. before:


        [U]      Magistrate Judge Rom Trader in Courtroom 5

        []       Magistrate Judge Wes Reber Porter in Chambers

        []       Magistrate Judge Kenneth J. Mansfield in Courtroom 6

C       Parties are reminded that, unless otherwise ordered by the Court, a meeting of the
        parties must occur at least 21 days prior to the Scheduling Conference and a report
        submitted to the Court. Except as otherwise provided by L.R. 26.1(c), no formal
        discovery may be commenced before the meeting of the parties.
C       Each party shall file a Scheduling Conference Statement pursuant to L.R. 16.2(b),
        and shall attend in person or by counsel.
C       Failure to file and/or attend will result in imposition of sanctions, (including fines
        or dismissal), under Fed.R.Civ.P. 16(f) and L.R. 11.1.

DATED at Honolulu, Hawaii on Thursday, October 24, 2019.

                                                                      /s/ J. Michael Seabright
                                                                     Chief, U.S. District Judge




I hereby acknowledge receipt of the Order Setting Rule 16 Scheduling Conference.

Date         October 24, 2019               Signature
                                                            Atty ( ) Secy ( ) Messenger ( )



THIS SCHEDULING ORDER IS ATTACHED TO THE INITIATING DOCUMENT
(COMPLAINT/NOTICE OF REMOVAL) & MUST BE SERVED WITH THE
DOCUMENT. PLEASE DO NOT REMOVE.
